CARL R. GAERTNER, Judge,
dissenting.
I respectfully dissent. The author of the majority opinion, with unassailable logic, has demonstrated that defendant was in the act of perpetrating the crime of tampering in the first degree at the time he caused the death of Answar Harris. However, I believe the application of the felony murder rule, whereby the culpable mental state for the commission of one felony is substituted for the absent intention to perpetrate a homicide if the death occurs as a natural consequence of the intended felony, requires more than mere concurrence in time.
The ancient maxim “an evil intention and an unlawful action must concur in order to constitute a crime” is stated as a general principle of criminal liability in § 562.016 RSMo.1986, “a person is not guilty of an offense unless he acts with a culpable mental state ...” In discussing this concurrence between action and intention it is stated in Perkins and Boyce, Criminal Law 3rd Ed. (1982) page 933:
One error to be avoided is the false notion that “concurrence”, as here used, means no more than mere coincidence, because the actual requirement is that the two elements of crime must be “brought together” in the sense of a causal relation between the mens rea and the actus reus. Stated in other words the actus reus must be attributable to the mens rea, and if this relation is clearly shown it is unimportant that the two were not present at the same time, whereas coexistence is not sufficient if the causal relation is lacking.
Section 565.021 RSMo.1986 carries out the requirement of a causal relationship between the commission of the underlying felony and the homicide by requiring that the death occur “as a result of the perpetration or attempted perpetration of such felony or immediate flight” therefrom. Because the evidence in this case shows only a coincidence in time rather than a causal relationship between the driving without the owner’s consent and the killing of the child, I do not believe the State proved a submissible case of murder second degree. Therefore, I must dissent.